DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to applicant's amendment wherein claims 1, 4 and 8 have been amended, claims 2-3, 5-7 have been canceled, and claims 1, 4 and 8 are currently pending in this application.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by J.J. Meade (906.644).
As to claim 1, Meade discloses an article  (Figure 1) providing a storage and dispenser for herbs joined with a 5rolling paper storage and dispenser, the article comprises: a storage compartment (5) for holding dry herbs (tobacco, page 1, lines 95-98); a removable lid (14, although the lid is hinged to the container, the lid can still be removable since the lid is not an integral structure to the container), the removable lid (14) includes having a smaller dispensing lid (16) coupled along one side of the smaller dispensing lid to the removable lid (Figures 1-3) to pivot open and provide access to the storage compartment while the removable lid remain in place (Figure 3 shows the small lid 16 open while the larger lid 14 is remain closed); and an integrated rolling paper cartridge  (10-12) for holding a package of rolling papers (a book of cigarette paper, page 2, lines 62-67), the integrated rolling paper cartridges comprises a pair of retaining rails (10 and 11 vertical extending guides are considered as the retaining rails for the cartridges) coupled to one outside surface of the storage compartment arranged to create the integrated rolling paper cartridge (Figure 1).
As to claim 4, Meade further discloses the article is made of a material comprises metal (page 1, column 1, line 14 discloses the metallic body)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over J.J. Meade (906.644) in view of Scull (2,202,322).
As to claim 8, Meade discloses an article  (Figure 1) providing a storage and dispenser for herbs joined with a 5rolling paper storage and dispenser, the article comprises: a storage compartment (5) for holding dry herbs (tobacco, page 1, lines 95-98); a removable lid (14, although the lid is hinged to the container, the lid can still be removable since the lid is not an integral structure to the container), the removable lid (14) includes having a smaller dispensing lid (16) coupled along one side of the smaller dispensing lid to the removable lid (Figures 1-3) to pivot open and provide access to the storage compartment while the removable lid remain in place (Figure 3 shows the small lid 16 open while the larger lid 14 is remain closed); and an integrated rolling paper cartridge  (10-12) for holding a package of rolling papers (a book of cigarette paper, page 2, lines 62-67), the integrated rolling paper cartridges comprises a pair of retaining rails (10 and 11 vertical extending guides are considered as the retaining rails for the cartridges) coupled to one outside surface of the storage compartment arranged to create the integrated rolling paper cartridge (Figure 1) and the article is made of a material comprises metal (page 1, column 1, line 14 discloses the metallic body).  However, Meade does not disclose a removable nest holding smaller rolling paper, the removable nest holding smaller rolling paper is sized to slide in the rolling paper cartridge having a pair of nest rails to engage the pair of retaining rails of the rolling paper cartridges.  Nevertheless, Scull discloses a cigarette paper holder with an integrated rolling paper cartridge (19) comprises a pair of retaining rails (as shown in Figure 4, the strip like clip 19), the holder further discloses a removable nest (17) holding smaller rolling paper (a slightly larger rolling paper can be place in the clip 19 and a slightly smaller rolling paper can be place in the wrapper fold 15 and 16), the removable nest holding smaller rolling paper is sized to slide in the rolling paper cartridge having a pair of nest rails (as shown in Figure 4, the fold 16 and 17 forming two rails) to engage the pair of retaining rails (19) of the rolling paper cartridges.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rolling paper cartridges of Meade with additional nest as taught by Scull in order to provide an outer package for the rolling paper in order to maintain sanitization of the rolling paper and able to provide a mean to assist the individual rolling paper place within the integrated cartridges rail to prevent bending the edge of the cigarette rolling paper when insert into the rails of the integrated cartridges.  
Response to Arguments
Applicant’s arguments with respect to claims 1, 4 and 8  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner has cited particular paragraphs and/or columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant, in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or prior art(s) disclosed by the Examiner (in the attached PTO-892 form).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN HOI CHEUNG whose telephone number is (571)270-5702. The examiner can normally be reached Monday to Friday 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571)272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUN HOI CHEUNG/Primary Examiner, Art Unit 3736